Appeal from an order of the Court of Claims. Following our decisions (15 A D 2d 598; 17 A D 2d 672) defendant Thruway Authority has renewed, its motion in the Court of Claims to reopen the case to permit consideration of the letter from claimant of October 28, 1955. The motion has again been denied. We are of opinion a sufficient reason for appellant’s failure to offer the letter on the trial has now been factually established. The basis of our prior decision of affirmance (17 A D 2d 672) was the absence of any proof of excusable ground why the *1026exhibit was not produced on the trial. The exhibit itself is of significance in the case and has direct relevancy to the merits. In the interests of an adequate adjudication of the cause the exhibit ought to be before and considered by the Court of Claims. The delays caused by the failure of defendant and its counsel to present the exhibit at the trial have been substantial and the reconsideration of the case at the Court of Claims should be accelerated. The ease should be given priority and placed on the calendar at the next calendar call succeeding notice of entry of the order on this appeal and promptly heard and determined. Order reversed and motion granted, without costs. Bergan, P. J., Gibson, Herlihy and Taylor, JJ., concur.